Citation Nr: 0725381	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  94-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative arthritis of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the cervical spine.  

3.  Entitlement to a compensable disability rating for tinea.  

4.  Entitlement to increased ratings for diabetes mellitus, 
type II, rated as 10 percent disabling, prior to September 5, 
2002, and as 20 percent disabling, effective September 5, 
2002.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
oligospermia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran retired with over 20 years of honorable active 
service from July 1964 to July 1967, from July 1968 to April 
1972, and from April 1973 to August 1986.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied entitlement to 
increased evaluations for disabilities of the left and right 
knees, the low back, the neck, the left shoulder, and for 
tinea cruris.  In a December 1997 decision, the Board of 
Veterans' Appeals (Board) remanded these issues to the RO for 
additional development.  In January 2000, the Board again 
remanded these issues for additional development.  

In a November 2001 rating decision, the RO granted service 
connection for diabetes mellitus, assigned a 10 percent 
rating, and determined that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for oligospermia/infertility, due to exposure to 
Agent Orange.  

In December 2003, the Board granted increased ratings for the 
left shoulder, left knee, and right knee.  The evaluations of 
the cervical spine, lumbar spine, and tinea cruris were 
remanded for further development.  It was also noted that the 
rating of the service-connected diabetes mellitus, as well as 
the request to reopen the claim for service connection for 
oligospermia/infertility were in appeal status.  The 
requested development was completed and the Board now 
proceeds with its review of the case.  In March 2007, while 
the case was in remand status, the RO granted a 20 percent 
rating for diabetes mellitus, effective September 5, 2002.  

The issue of entitlement to service connection for 
oligospermia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected degenerative arthritis of the 
lumbar spine is manifested by severe limitation of motion 
without ankylosis or associated objective neurologic 
abnormalities.  It is not analogous to and does not 
approximate a pronounced intervertebral disc syndrome.  

2.  The service-connected degenerative joint disease of the 
cervical spine is manifested by a no more than a moderate 
limitation of cervical spine motion, with forward flexion to 
25 degrees.  

3.  Prior to August 30, 2002, the service-connected tinea was 
manifested by slight, if any, exfoliation, exudation or 
itching, on a small, nonexposed surface.  

4.  As of August 30, 2002, the service-connected tinea is 
manifested by involvement of 5 percent of the veteran's total 
body area.  

5.  Prior to May 22, 2001, the service-connected diabetes 
mellitus, type II, was controlled by restricted diet.  

6.  As of May 22, 2001, the service-connected diabetes 
mellitus, type II, was controlled by an oral hypoglycemic 
agent and restricted diet, without the need for insulin or 
regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for degenerative arthritis of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003 
(2003, 2006), 5292 (2003), 5242 (2006).  

2.  The criteria for a disability rating in excess of 20 
percent for degenerative joint disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003 
(2003, 2006), 5290 (2003), 5242 (2006).  

3.  The criteria for a 10 percent rating for tinea were met 
as of August 30, 2002, and not prior to that date.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7806, 7813 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
tinea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
7806, 7813 (2002, 2006).  

5.  The criteria for a 20 percent rating for diabetes 
mellitus, type II, were met as of May 22, 2001, and not prior 
to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7913 
(2006).  

6.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased ratings; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in March 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

The notices required by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) were provided in April 2007.  The 
veteran had actual knowledge of his right to appeal for 
higher ratings and did so.  As to the claims denied herein, 
any question as to the appropriate effective date is moot, 
and there can be no failure to notify prejudice to the 
veteran.  The Board is granting step increases in two 
evaluations in accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999).  There is nothing in Dingess/Hartman that 
requires the delay of these grants.  The agency of original 
jurisdiction shall have an opportunity to provide any 
required notice when effectuating these grants.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Evaluation

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Degenerative Arthritis of the Lumbar Spine

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. Part 4, Code 5003 (2005).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  40 percent is the maximum rating assignable 
under these criteria.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2006).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2006).  

Discussion of Evidence

The March 1997 rating decision continued a 40 percent rating 
for degenerative arthritis of the lumbar spine with a severe 
limitation of motion.  The 40 percent rating was the highest 
rating which could be based on limitation of motion and was 
based on the August 1996 VA examination findings.  The August 
1996 examination of the lumbosacral spine disclosed 
tenderness and limitation of motion.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.  A 
higher rating would require ankylosis or bony fixation.  
38 C.F.R. Part 4, Code 5286, 5289 (2003).  That was 
contraindicated by the X-ray studies showing only 
degenerative change and by the motion found on the 
examination.  

Under the rating criteria in effect prior to September 26, 
2003 residuals of a vertebral fracture would be rated in 
accordance with limited motion or muscle spasm adding 10 
percent for demonstrable deformity of the vertebral body.  
38 C.F.R. § 4.71a, Code 5285 (2003).  In December 1997, the 
Board determined that the veteran does not have residuals of 
a vertebral fracture and that the deformity in his back is 
congenital or developmental in nature.  Therefore, it is not 
part of the service-connected disability and an additional 10 
percent rating can not be assigned for it.  38 C.F.R. § 4.14 
(2006).  

The only other basis for a higher schedular rating would be 
to rate the disability as an intervertebral disc syndrome and 
find that the veteran had the highest level of that 
condition, a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(2003).  Here, because the examiner found that there was no 
neurologic involvement, a higher rating under Code 5293 
cannot be assigned.  

VA clinical records for 1996 and 1997 reflect complaints of 
low back pain and findings of limited motion, without the 
measurements needed to rate the disability.  The veteran has 
asserted that his upper and lower extremity symptoms are due 
to his spinal disabilities.  Nerve conduction studies were 
done in April 1996.  The veteran complained of numbness in 
all fingers and toes.  He had a history of alcohol abuse.  
The right leg was edematous and ecchymotic.  Test results 
indicated a mild distal peripheral polyneuropathy.  The 
examiner felt that the polyneuropathy was most likely due to 
a history of peripheral venous congestion and remote ETOH 
use.  An October 1996 X-ray study, from L3 to S1, was read as 
showing moderate degenerative arthritis of the lumbar spine 
without definite evidence of a herniated disc.  

The report of the August 1998 VA examination shows that the 
veteran's history was reviewed.  The veteran complained of 
persistent back pain.  He described pain going down the left 
leg to the foot.  On examination, he had 10 degrees flexion, 
10 degrees extension, and 10 degrees of tilting each way.  
Attempts to move the spine beyond those ranges caused pain.  
Neurologic examination showed 1+ ankle and knee reflexes.  
Straight leg raising did not produce any radicular pain.  The 
diagnosis was severe degenerative arthritis of the lumbar 
spine with significant loss of lumbar spine motion.  The 
examiner went on to describe the limitation of lumbar spine 
motion as severe.  The 40 percent rating then in effect was 
for a severe limitation of lumbar spine motion.  The motion 
displayed on the examination establishes that the veteran 
does not have the ankylosis required for a higher rating.  
The 1+ reflexes raise the possibility of some neurologic 
involvement but contraindicate the pronounced level of disc 
disability required for a rating in excess of 40 percent.  

A chest X-ray study, dated in January 1999 disclosed mild 
degenerative disc disease of the thoracic spine and a slight 
anterior compression fracture deformity probably of vertebra 
T-10.  The diagnosis was minor abnormality.  

For the July 1999 VA examination, the claims file was not 
present, but the veteran's chart was available and his 
history was reviewed.  He complained of increased back pain.  
He reported flare-ups on a daily basis, although it is 
difficult to determine which joints were being addressed in 
this part of the report.  The examiner noted that there were 
no flare-ups during the examination so they could not be 
assessed accurately.  The examiner measured restriction of 
various joints, but not the spine.  In the diagnosis, it was 
mentioned that although there was no ankylosing of the spine, 
it appeared the spine was weakened and caused pain on motion.  
The examiner felt the veteran's current problems 
significantly limited his functional ability and the 
disability was worse during flare-ups.  This examination 
essentially addresses other joints and while it makes 
reference to the spine, does not provide any evidence of a 
disability in excess of 40 percent.  The examiner reviewed 
the claims file in August 1999 and determined that no changes 
in the report were warranted.  

An August 1999 clinical note reflects continued complaints of 
low back pain.  

On VA examination in September 2000, the veteran's claims 
folder was reviewed.  The veteran reported that he sometimes 
had pain at his belt line.  He felt weakness in his lower 
back.  He also reported stiffness, fatigability and some lack 
of endurance.  Lumbar spine motion went from 0 to 25 degrees 
forward flexion, lacking 70 degrees; 0 to 10 degrees backward 
extension, lacking 25 degrees; 0 to 10 degrees lateral 
flexion, lacking 30 degrees, bilaterally; and 0 to 10 degrees 
rotation, lacking 25 degrees, bilaterally.  The examiner also 
noted that neurological examination of the lower extremity 
was intact.  He concluded the examination with an impression 
of degenerative joint disease of the lumbar spine.  

Here, again, the examination discloses a limitation of motion 
which supports the highest rating based on limitation of 
motion.  However, the examination did not disclose any 
neurologic deficits, and the veteran clearly did not have the 
pronounced neurologic manifestations required for a higher 
rating for a disc disease.  

The report of the January 2002 VA spine examination discloses 
complaints of low back stiffness.  The veteran reported 
flare-ups were caused by any kind of activity.  He could not 
walk very far, bend over, or raise his left arm over his 
head.  Those activities produced more pain.  He used a cane 
in his right hand.  His back range of motion was very 
limited.  He was only able to bend over 20 degrees, extend 10 
degree and tilt 10 degrees each way.  X-rays revealed 
significant degenerative arthritis at the lower levels of the 
lumbar spine.  The diagnosis was that the veteran was 
experiencing progression of his degenerative arthritis and 
was gradually losing motion in his joints.  In the examiners 
opinion, the veteran was unqualified for any kind of work 
beyond the sedentary level.  Treatment was recommended.  
Once, again, this VA examination report documents 
restrictions which support the highest rating based on 
limitation of motion; however, it does not reflect a 
pronounced level of neurologic disability required for a 
higher rating.   

During the course of the appeal, the rating criteria were 
changed.  The old regulatory criteria must be applied prior 
to the effective date of the new criteria.  See Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997).  The new rating 
criteria are not retroactive and must be applied as of the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  
        
        Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
        Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

The report of the December 2005 VA examination of the 
veteran's spine shows the veteran complained of constant pain 
in the lumbar area, ranging from an ache to sharp pain.  He 
also had stiffness and weakness.  Flare-ups were caused by 
weather or sudden movement.  Lumbar pain was increased by 
prolonged sitting or standing.  Straight leg raising was 
negative.  Deep tendon reflexes were 1+ and equal in the 
upper and lower extremities.  Peripheral pulses were 1+ and 
equal in the bilateral upper and lower extremities.  There 
was an absence of sensation in the upper and lower 
extremities from peripheral neuropathy dating back to the 
1960's.  The lumbar spine had no obvious deformities, spasms, 
or areas of tenderness to palpation.  Lumbar spine motion was 
35 degrees forward flexion, lacking 55 degrees, which became 
further reduced to 30 degrees with repetition due to 
increased pain.  Extension was 10 degrees, lacking 20 
degrees, and further reduced to 8 degrees with repetition due 
to increased pain.  Lateral flexion to the right and left was 
10 degrees, and further reduced to 5 degrees on the right 
with repetition due to increased pain.  Repetition did not 
reduce the left lateral flexion.  Rotation to the right and 
left was 10 degrees, further reduced to 5 degrees with 
repetition.  The impression was degenerative disc 
disease/degenerative joint disease of the lumbar spine.  

The December 2005 VA examination shows that the limiting 
factors of 38 C.F.R. §§ 4.40 and 4.45, as discussed in 
DeLuca, were considered.  The examination findings were 
consistent with previous examinations and would approximate a 
severe limitation of lumbar spine motion, warranting 40 
percent under the old rating criteria.  Under the new 
criteria, considering the DeLuca factors, the forward flexion 
to 30 degrees just meets the criteria for a 40 percent 
rating.  It does not exceed the criteria for the 40 percent 
evaluation and does not approximate the unfavorable ankylosis 
required for a rating in excess of 40 percent.  

Moreover, the straight leg raising and deep tendon reflexes 
shown on the December 2005 examination demonstrate that the 
veteran does not have a pronounced disc disability which 
could be assigned a 60 percent rating under the old criteria 
nor are there neurologic findings which would warrant 
separate ratings under the new criteria.  

Conclusion

The records and reports from trained medical personnel 
provide the most probative evidence as to the extent of the 
service-connected disability.  Here, those records repeatedly 
show a severe restriction in the range of lumbar spine 
motion.  Such a restriction warrants a 40 percent rating 
under both old and new criteria.  On the other hand, the 
medical evidence also shows that the veteran does not have 
ankylosis which would warrant a higher rating.  The medical 
evidence also shows that the veteran does not have a 
pronounced disc disability which could be assigned a 60 
percent rating under the old criteria and that he does not 
have neurologic findings which would warrant separate ratings 
under the new criteria.  Consequently, the Board concludes 
that the medical evidence provides a preponderance of 
evidence against a higher rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that at no time has 
the service-connected lumbar spine disability exceeded the 
criteria for a 40 percent rating.  




Degenerative Joint Disease of the Cervical Spine

Prior to September 26, 2003, a limitation of cervical spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290 (2003).  

The factors of 38 C.F.R. §§ 4.40 and 4.45, as emphasized in 
DeLuca, and discussed in detail above, also apply to the 
cervical spine.  

Discussion of Evidence

The March 1997 rating decision continued a 20 percent rating.  
This is appropriate for a moderate limitation of cervical 
spine motion.  The next higher rating, 30 percent, would 
require a severe limitation of cervical motion.  38 C.F.R. 
Part 4, Code 5290 (2003).  

In June 1996, the veteran had physical therapy to reduce 
cervical pain.  The records do not reflect ranges of motion 
or other information needed to rate the disability.  

On the August 1996 VA examination of the veteran's neck, he 
complained of pain and stiffness.  There was no swelling, 
deformity, or muscular spasm,  The examiner found tenderness 
over C5 and C6, bilaterally.  There was a painless range of 
cervical spine motion to 25 degrees forward flexion, 10 
degrees backward extension, 10 degrees right lateral flexion, 
10 degrees left lateral flexion, and 40 degrees rotation to 
the right, and 35 degrees rotation to the left.  X-rays of 
the cervical spine disclosed mild cervical spondylosis.  The 
diagnosis was cervical spondylosis.  

Forward flexion is the primary range of neck motion and the 
August 1996 limitation to 25 degrees is more than half of the 
normal range of motion of 45 degrees.  While there are 
significant limitations in other planes on neck motion, the 
complete picture is one of moderate limitation.  The 
objective findings here do not approximate the severe 
limitation of cervical spine motion required for the next 
higher, 30 percent, evaluation.  38 C.F.R. § 4.7.  

VA clinical records for 1996 and 1997 reflect complaints of 
neck pain and findings of limited motion, without the 
measurements needed to rate the disability.  

The veteran's spine was examined by VA in August 1998.  The 
veteran's history was reviewed.  He complained of neck pain 
going down the left arm to the hand and said he could not 
raise his arms over his head.  On examination, the range of 
cervical spine motion was 20 degrees flexion, 20 degrees 
extension, and 30 degrees rotation to the left and right.  
Upper extremity reflexes were 1+ on each side.  The diagnosis 
was severe degenerative arthritis with significant loss of 
neck motion.  The examiner went on to describe the 
restriction of cervical spine motion as "rather moderate."  
This examination showed a slightly greater limitation of 
forward flexion, but the movement was still within the middle 
third of the normal range and was appropriately described by 
the examiner as a moderate limitation of motion.  Such a 
moderate limitation of motion supports a 20 percent rating 
and does not approximate the criteria for the next higher 
rating, 30 percent, which requires a severe limitation of 
motion.  

On VA examination in September 2000, the veteran's claims 
folder was reviewed.  The veteran reported pain at the base 
of his neck and sometimes around his shoulder blades.  He 
also reported stiffness, fatigability and some lack of 
endurance.  Cervical spine motion went from 0 to 15 degrees 
forward flexion, lacking 15 degrees; 0 to 5 degrees backward 
extension, lacking 25 degrees; 0 to 10 degrees lateral 
flexion, lacking 30 degrees, bilaterally; and 0 to 10 degrees 
rotation, lacking 45 degrees.  X-ray studies showed mild 
degenerative changes.  The examiner concluded the examination 
with an impression of degenerative joint disease of the 
cervical spine.  Here again, forward flexion goes to the 
middle of the normal range.  Considering all the limitations, 
the range of cervical spine motion is still within the 
parameters of a moderate restriction of motion and a 20 
percent rating.  

The report of the January 2002 VA spine examination reflects 
complaints of stiffness in the neck, so that it was hard to 
turn his head, as required to drive a car well.  Any kind of 
activity reportedly caused flare-ups and produced more pain.  
His cervical spine movement was 20 degrees flexion, 10 
degrees extension, 20 degrees tilt to the right and left, 30 
degrees rotation to the right and 10 degrees rotation to the 
left.  The movements were also associated with pain.  X-rays 
of the cervical spine revealed significant degenerative 
arthritis at all levels.  The diagnosis was that the veteran 
was experiencing progression of his degenerative arthritis 
and was gradually losing motion in his joints.  In the 
examiner's opinion, the veteran was unqualified for any kind 
of work beyond the sedentary level.  Treatment was 
recommended.  On this VA examination, the veteran actually 
had some increase in his neck flexion.  The report documents 
restrictions which support a moderate disability and do not 
approximate the severe limitation of motion required for the 
next higher evaluation.  

Effective September 26, 2003, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height will 
be rated as 10 percent disabling.  Forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal spinal contour 
such as scoliosis, will be rated as 20 percent disabling.  
The next higher rating, 30 percent, requires a limitation of 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating will be assigned for unfavorable ankylosis of 
the entire cervical spine.  General Rating Formula for 
Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Codes 
5235-5243 (2006).  

The report of the December 2005 VA examination of the 
veteran's spine shows he complained of constant pain in the 
cervical area, ranging from an ache to sharp pain.  He also 
had stiffness and weakness.  Flare-ups were caused by weather 
or sudden movement.  Cervical pain was increased by looking 
up or turning his head from side to side.  Cervical spine 
motion was 25 degrees forward flexion, lacking 20 degrees, 
which became further reduced to 20 degrees with repetition 
due to increased pain.  Extension was 15 degrees, lacking 30 
degrees, and further reduced to 10 degrees with repetition 
due to increased pain.  Lateral flexion to the right and left 
was 15 degrees, and further reduced to 10 degrees with 
repetition due to increased pain.  Rotation to the right and 
left was 20 degrees, and unchanged with repetition.  There 
was a moderate amount of discomfort with all ranges of 
motion.  The impression was degenerative joint 
disease/degenerative disc disease of the cervical spine.  

The December 2005 VA examination shows that the limiting 
factors of 38 C.F.R. §§ 4.40 and 4.45, as discussed in 
DeLuca, were considered.  The examination findings were 
consistent with previous examinations and which would 
approximate no more than a moderate limitation of cervical 
spine motion, warranting 20 percent under the old rating 
criteria.  Under the new criteria, considering the DeLuca 
factors, the forward flexion to 25 degrees and the combined 
ranges of motion of 110 degrees falls squarely within the 
criteria for a 20 percent rating and do not approximate the 
restriction of forward flexion to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine required for 
the next higher, 30 percent rating under the new criteria.  
38 C.F.R. § 4.7.   

Conclusion

Once again, the Board finds that the medical records and 
examination reports provide the most probative evidence as to 
the extent of the service-connected cervical spine 
disability.  Here, they repeatedly show that the service-
connected neck disability meets and does not exceed both old 
and new criteria for a 20 percent rating.  Therefore, the 
Board finds that the medical reports and records make up a 
preponderance of evidence against a higher evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that at no time has the service-connected cervical 
spine disability exceeded the 20 percent rating criteria, 
either old or new.  

Tinea Cruris

Tinea is a term used to describe various dermatophytoses, a 
superficial fungal infection.  Tinea cruris is an acute or 
chronic tinea involving the groin, perineum, perineal, and 
contiguous areas.  It most often accompanies tinea pedis, so 
the etiologic agent is usually the same for both infections.  
Dorland's Illustrated Medical Dictionary, 450, 1713 (28th 
ed., 1994).  

Prior to August 30, 2002, dermatophytosis was rated based on 
scars, disfigurement, etc., on the extent of constitutional 
symptoms or physical impairment; or as for eczema.  38 C.F.R. 
§ 4.118, Code 7813 (2002).  

Scars, were rated as 10 percent disabling if superficial, 
poorly nourished, with repeated ulceration; or if 
superficial, tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7803, 7804 (2002).  Scars could also 
be rated on limitation of function of part affected.  
38 C.F.R. Part 4, Code 7805 (2002).  

The possibility of rating the disability as analogous to 
eczema has been considered.  38 C.F.R. § 4.20.  Prior to 
August 30, 2002, eczema was rated as noncompensable where 
there was slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or a small area.  A 10 percent 
rating required exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  The next 
higher rating, 30 percent required exudation or itching which 
was constant, extensive lesions or marked disfigurement.  The 
highest rating assignable under this code was 50 percent, 
which required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or being 
exceptionally repugnant.  38 C.F.R. Part 4, Code 7806 (2002).  

Discussion of Evidence

The March 1997 rating decision continued a noncompensable 
rating for tinea cruris.  That decision was based on the 
February 1997 VA examination of the veteran's skin.  On that 
examination, the veteran reported a 25 to 30 year history of 
skin problems involving the groin.  Examination revealed 
scaling of the plantar surfaces of the feet in a moccasin 
shoe distribution with yellow distrophic toenails.  The 
examiner found no sign of active groin eruption.  The right 
lower leg showed narrowing of the circumference with brownish 
hyperpigmentation and leathery indurated consistency with a 
pipe-stem appearance.  The assessment was dermatified feet 
with myocitic nails, which is a chronic problem due to 
diminished immunity against dermatified infections.  The 
examined wrote that he saw no signs of an active tinea cruris 
infection.  He noted that it would be possible for the 
dermatified feet to periodically involve the inguinal and 
groin regions.  It could usually be treated with a topical 
antifungal agent.  The changes in the right lower leg were 
those of lipodermatoscelerosis.  That was a long standing 
change, usually related to stasis factors.  

In the absence of any active skin process, a compensable 
rating is not warranted.  It cannot be rated as a compensable 
scar because there is nothing analogous to ulceration, being 
tender or painful, or limiting function of the part affected.  
38 C.F.R. Part 4, Codes 7803, 7804, 7805 (2002).  There was 
no objective evidence that the service-connected tinea 
resulted in exfoliation, exudation, or itching, involving an 
exposed surface or extensive area, as required for a 
compensable rating as analogous to eczema.  38 C.F.R. Part 4, 
Code 7806 (2002).  The findings are closer to the slight, if 
any, exfoliation, exudation or itching, on a nonexposed 
surface or a small area, for which Code 7806 provided a 
noncompensable rating.  

The veteran's skin was examined by VA in September 1998.  He 
reported that he had skin problems in the nape of his neck, 
his groin, and his feet.  Examination disclosed some skin 
tags on the neck, but no skin changes, such as rashes.  The 
feet had a typical dry scaly appearance in a moccasin type 
distribution.  The groin had some discoloration in the 
intertriginous areas.  There were no areas of ulceration, 
exfoliation, or crusting on the neck, groin, or feet.  There 
was some scaling on the groin and feet.  KOH scrapings from 
the groin were negative.  The diagnoses were skin tags around 
the neck, intertrigo in the groin, KOH negative, and tinea 
pedis.  Here, again, the examination by a competent medical 
professional did not disclose any evidence of the service-
connected tinea cruris.  The discoloration and scaling in the 
groin would be within the noncompensable criteria under Code 
7806.  The veteran does not have the exfoliation, exudation, 
or itching, involving an exposed surface or extensive area, 
as required for a compensable rating under Code 7806.  
Neither is there any ulceration, demonstrable pain and 
tenderness, or limitation of function of the part affected by 
tinea cruris.  So, a compensable rating as a scar is not 
warranted.  38 C.F.R. Part 4, Codes 7803, 7804, 7805 (2002).  

The veteran's joints were examined by VA in July 1999.  The 
claims folder was not available but the veteran's chart was 
reviewed.  It was reported that the veteran had a fungal 
infection since service and currently treated it with a 
medicated cream.  He complained of pruritis, pain and a rash 
on his groin.  He said there was no significant change since 
he contracted it.  Examination disclosed a reddened area in 
the groin.  There was no extension of the rash to other parts 
of his body.  There was no ulceration, exfoliation, or 
crusting.  The diagnosis was chronic tinea cruris.  The 
examiner commented that this was a chronic problem which had 
not affected the rest of the veteran's body.  Again, the 
description of a rash limited to the groin brings the 
condition within the criteria for which Code 7806 provides a 
noncompensable rating.  A noncompensable rating is assigned 
where there is slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area.  The 
report does not show the exfoliation, exudation, or itching, 
involving an exposed surface or extensive area, as required 
for a compensable rating under Code 7806.  Neither is there 
any ulceration, demonstrable pain and tenderness, or 
limitation of function of the part affected by tinea cruris.  
So, a compensable rating as a scar is not warranted.  
38 C.F.R. Part 4, Codes 7803, 7804, 7805 (2002).  

In July 2002, the veteran was hospitalized at a service 
department medical facility for lower extremity edema.  Tinea 
cruris in the pelvic region was described as wide spread, but 
no measurements were provided.  It was treated with topical 
medication, which was to be continued on discharge from the 
hospital.  

The report of the December 2005 skin examination shows that 
the doctor reviewed the veteran's medical history and noted 
past episodes of tinea and its treatment.  The veteran 
reported that treatment following his July 2002 
hospitalization resulted in complete resolution of his tinea 
cruris, as well as the tinea in his toenails and feet.  As 
far as the veteran was concerned all the areas were 
completely normal.  The examiner examined the groin and 
surrounding areas and there was no rash of any kind present.  
There was no scarring, chloracne, alopecia, or hyperhydrosis.  
The veteran had a brawny type edema with a lot of stasis 
changes in his lower legs.  He had some toe web involvement 
between the 4th and 5th toe webs of each foot.  It was a scaly 
sort of area.  There was a moccasin distribution of scaling 
on both feet.  Over the backs of the toes, and a little bit 
of the Achilles tendon, was a cutaneous papillomatous type 
change, with almost a warty type appearance.  Diagnoses were 
tinea pedis and cutaneous papillomatous. The examiner 
expressed the opinion that the tinea on the veteran's feet 
was at least as likely as not related to his previous 
difficulties with his groin.  It was not particularly 
disfiguring or repugnant.  The involvement of both feet 
involved about 5 percent of his total body area.  

There were some changes in the criteria for rating skin 
disease, effective August 30, 2002.  Where the law changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).   However, the old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  

Effective August 30, 2002, dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), and tinea cruris) will be rated 
as disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis  (DC 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Code 7813 (2006).  

In this case, the service-connected tinea cruris does not 
affect the head, face, or neck, so rating as disfigurement of 
the head, face, or neck under diagnostic code 7800 is not 
appropriate.  The criteria of diagnostic code 7801 are for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion.  A deep scar is one associated with 
underlying soft tissue damage.  There is no evidence that the 
service-connected tinea cruris is associated with underlying 
soft tissue damage or that it causes limited motion, so the 
criteria of code 7801 are not applicable.  

Diagnostic code 7802 provides that scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion; and have an area or areas of 144 square 
inches (929 sq. cm.) or greater will be rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Code 7802 (2006).  The 
December 2005 examination does not indicate that the tinea 
involves that great an area.  

An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Since there 
is no evidence that the tinea involves actual skin loss, 
rating under diagnostic code 7803 for an unstable scar is not 
applicable.  38 C.F.R. § 4.118, Code 7803 (2006).  

A superficial scar that is painful on examination may be 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Code 7804 
(2006).  There was no evidence on the December 2005 that the 
service-connected tinea caused pain.  

There is no evidence that the service-connected tine cruris 
limits function of the part affected, so rating under 
diagnostic code 7805 is not available.  

Considering rating as dermatitis under diagnostic code 7806, 
effective August 30, 2002, that code provides as follows:  

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month 
period.........................................60 
percent.

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period...30 percent.

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month 
period..............................10 percent.  

Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period................................0 percent.  

38 C.F.R. § 4.118, Code 7806 (2006).  

On the December 2005 VA skin examination, the examiner 
expressed the opinion that the tinea of the veteran's feet 
was related to the service-connected tinea cruris and that it 
involved approximately 5 percent of his total body.  This 
meets, but does not exceed, the criteria for a 10 percent 
rating under code 7806.  

The Board has considered the issues raised by Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the service-connected tinea did not meet any 
applicable criteria for a compensable rating prior to 
August 30, 2002.  However, the rating criteria were changed 
effective that date.  Since the veteran's claim was open at 
the time, a step increase from noncompensable to 10 percent 
under code 7806 is warranted effective August 30, 2002.  


Diabetes Mellitus, Type II

Effective June 6, 1996, a 10 percent rating will be assigned 
where diabetes mellitus is manageable by restricted diet 
only.  A 20 percent rating requires insulin and restricted 
diet; or an oral hypoglycemic agent and restricted diet.  A 
40 percent rating will be assigned for a disability requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating will be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) specifies that the compensable 
complications of diabetes will be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  38 
C.F.R. § 4.119, Code 7913 (2006).  

VA clinical notes of April 2000 show the veteran was seen for 
a routine follow-up.  He was plagued by lower extremity 
edema, for which he wore a support stocking.  He had bumped 
his left shin, causing a superficial break in the skin.  The 
veteran was examined and his laboratory studies were 
reviewed.  He was told to remain on a diet, lose weight and 
exercise.  There is no indication that he required insulin or 
an oral hypoglycemic agent or regulation of activities.  

The veteran was seen again at the VA clinic in August 2000 
and the assessment was type II diabetes, diet controlled and 
deteriorating.  Again, there was no indication that he 
required insulin or an oral hypoglycemic agent or regulation 
of activities.  

The claim for benefits for diabetes mellitus was received in 
March 2001.  

When the veteran was seen at the VA clinic on May 22, 2001, 
examination and blood tests led to the conclusion that he had 
type II diabetes mellitus with deteriorating hemoglobin A1c, 
in the uncontrolled range.  An oral hypoglycemic agent was 
recommended.  The need for an oral hypoglycemic agent and 
restricted diet meet the requirements for a 20 percent 
rating.  This May 2001 clinical record is the earliest 
evidence that the criteria for a 20 percent rating have been 
met.  

The veteran was examined for diabetes in August 2001.  The 
veteran said that he was not on a diet, but in fact he should 
be and had been told to diet in the past.  It was noted that 
the veteran had lost some weight and now weighed 314.2 
pounds.  He was sleepy a lot and had cut back his activities.  
He complained of burning in his toes and feet.  He had 
problems with his hands and fingers.  He had numbness also.  
He was on medication for his cardiovascular disabilities and 
saw his primary care provider every 3 months.  On 
neurological examination, sensation was intact, reflexes were 
equal, and pulses were 2+.  Eye examination disclosed a 
broken blood vessel in the left eye, but was otherwise within 
normal limits.  The impression was diabetes mellitus, type 
II, with a question of peripheral neuropathy.  

The veteran was hospitalized at a private facility, overnight 
in June 2002.  He was admitted because of fever, body aches, 
and sweating lasting for one day.  His blood sugar was found 
to be elevated and he was started on an oral hypoglycemic 
agent.  The diagnosis was diabetes mellitus.  He was stable 
on discharge and it was recommended that he continue an oral 
hypoglycemic agent and diabetic diet.  This hospitalization 
appears to reflect a lack of compliance with the veteran's 
oral hypoglycemic regimen rather than an increased level of 
disability.  

The veteran was hospitalized at a military medical center for 
three days in July 2002.  He was admitted with a chief 
complaint of left lower extremity edema.  This was diagnosed 
as bilateral lower extremity venous insufficiency with 
possible left sided cellulitis.  There was nothing in the 
report that would connect the edema to a service-connected 
disability, such as the diabetes mellitus.  There is nothing 
indicating that the hospitalization was required by 
ketoacidosis or hypoglycemic reactions, other diabetic 
symptoms.  Diagnoses included diabetes mellitus, type II.  
Another diagnosis was polyuria secondary to diabetes mellitus 
or possibly benign prostatic hypertrophy.  It was noted that 
the veteran was noncompliant and his diabetes was 
uncontrolled.  It was brought under control with sliding 
scale insulin (SSI).  On discharge, an oral hypoglycemic 
agent was recommended.  The discharge summary did not 
indicate a need to continue insulin or regulation of 
activities, as required for a rating over 20 percent.  
Follow-up notes reflect a continuation of the oral 
hypoglycemic agent, without insulin or regulation of 
activities.  In November 2003, the veteran's diabetes 
mellitus, type II, was described as well controlled on oral 
medication.  

VA clinical notes, through October 2005 reflect a 
continuation of oral hypoglycemic agents to control the 
service-connected diabetes mellitus.  

There is no competent medical evidence that the service-
connected type II diabetes mellitus requires insulin or the 
regulation of activities, as required for a rating in excess 
of 20 percent.  

Conclusion

While the veteran may feel that his service-connected 
diabetes mellitus disables him to such an extent that a 
higher rating is warranted, the most probative evidence as to 
the extent of the disability comes from the trained medical 
professionals.  In this case, the medical records and reports 
form a preponderance of evidence which show that the service-
connected diabetes mellitus, type II, was controlled by diet 
prior to May 22, 2001 and has been controlled by oral 
hypoglycemic agents and diet since then.  There is no 
evidence that the disability has ever required continuing 
insulin, a regulation of activities, or otherwise met any of 
the requirements for a rating in excess of 20 percent.  
Applying these findings to the rating schedule in accordance 
with the guidance of the Court in Fenderson leads to the 
conclusion that the diabetes was no more than 10 percent 
disabling prior to May 22, 2001 and has been 20 percent 
disabling, and no more, since that date.  

Other Criteria and Extraschedular Rating

For each disability evaluated in this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board, as did the RO (see 
supplemental statements of the case dated in August 1999 and 
March 2003), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 40 percent for degenerative 
arthritis of the lumbar spine is denied.  

A disability rating in excess of 20 percent for degenerative 
joint disease of the cervical spine is denied.  

A compensable disability rating for tinea, prior to August 
30, 2002, is denied.  

A 10 percent rating for tinea, effective August 30, 2002, is 
granted.  

A disability rating in excess of 10 percent for tinea is 
denied.  

A disability rating for diabetes mellitus, type II, in excess 
of 10 percent, prior to May 22, 2001, is denied.  

A disability rating of 20 percent for diabetes mellitus, type 
II, is granted as of May 22, 2001.  

A disability rating for diabetes mellitus, type II, in excess 
of 20 percent is denied.  




REMAND

Oligospermia

This condition has been variously characterized as 
infertility, a low sperm count, and oligospermia.  It was not 
claimed with other disabilities in the veteran's August 1986 
claim.  The veteran did report infertility on the December 
1986 examination, but the examiner did not address that 
matter.  In the March 1987 rating decision, the RO denied 
service connection on the basis that infertility was a 
congenital or developmental condition.  No medical evidence 
for that conclusion was cited.  There is no record of the 
veteran being informed of this decision.  He was notified in 
April 1987 of the disabilities for which service connection 
had been established.  

The veteran was seen at the VA genitourinary clinic, in 
October 1987, for pyelonephritis.  The residuals of a 
varicocele and vein ligation, on the left, in 1979, were 
noted.  There was no diagnosis pertaining to oligospermia.  

A December 1987 rating decision addressed the issue of 
service connection for heart disease and diabetes.  The list 
of non-service-connected conditions again included 
oligospermia (congenital or developmental) claimed as 
residuals of Agent Orange exposure.  There is no record of 
the veteran being notified of a decision on oligospermia 
following the December 1987 RO decision.  

In January 1990, the veteran claimed that he was sterile due 
to exposure to Agent Orange.  He reasserted the claim in 
October 1990 and April 1991.  In August 1992, the veteran 
claimed that his children had apraxia and dysarthria due to 
his exposure to Agent Orange.  Also in August 1992; the 
veteran claimed benefits for a low sperm count to the point 
of infertility.  He wrote that he first became aware of the 
problem in 1977-1978, which would put it in service.  The 
cause was said to be unknown, toxic exposure in Vietnam, a 
low white blood cell count, exposure to X-rays, chemical 
warfare training, or a hiatal hernia.  

The June 1993 rating decision addressed the issue of service 
connection for oligospermia.  The decision asserted that the 
disability was previously claimed as exposure to Agent Orange 
and denied as constitutional or developmental.  A letter 
dated in August 1993 notified the veteran of the denial.  The 
notice of disagreement was received in October 1993.  A 
supplemental statement of the case dated in November 1993 did 
not address the issue.  In a separate letter dated in 
November 1993, the RO informed the veteran that VA was 
waiting on a report from the National Academy of Sciences 
(NAS).  

In March 1996, the RO denied service connection for a blood 
disorder to include low blood count and low sperm count 
secondary to Agent Orange exposure.  It also denied the claim 
for health problems of the veteran's children secondary to 
Agent Orange exposure.  Both claims were denied on the basis 
that they were not well grounded.  The veteran was informed 
in June 1996.  

In a note received in March 2001, the veteran claimed 
benefits for Agent Orange infertility.  

In July 2001, the veteran was sent a letter notifying him of 
the evidence needed to substantiate the claim.  The letter 
told the veteran that his claim for service connection for 
infertility due to Agent Orange exposure (diagnosed as 
oligospermia) was denied by a March 1987 rating decision.  
The letter stated that the rating decision notice letter 
advised the veteran of his procedural and appellate rights.  
Since he did not appeal the decision within one year, the 
decision was final based on the evidence of record.  The 
veteran was informed that new and material evidence was 
needed to reopen the claim.  

Actually, as noted above, there is no record that the veteran 
was notified of the March 1987 rating decision, so finality 
does not flow from that point.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2006).  

The veteran was notified of the June 1993 rating decision 
denying service connection for oligospermia and filed a 
timely notice of disagreement.  He was not sent a statement 
of the case on the issue.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be Remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

More significantly, the Board must consider all bases for 
claims.  Oligospermia was diagnosed in service.  There is no 
competent medical opinion of record which identifies the 
oligospermia manifested in service as congenital or 
developmental.  The oligospermia was associated with a 
varicocele documented in service.  Whether a varicocele is a 
congenital or developmental condition requires a competent 
medical opinion which is not of record.  Dorland's 
Illustrated Medical Dictionary, 1795 (28th ed., 1994) 
indicates that a varicocele is a varicose condition and 
service connection can be granted for varicose veins.  
38 C.F.R. § 4.104, Code 7120 (2006).  Thus, a medical opinion 
is required.   

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issue of entitlement to service connection for oligospermia 
is REMANDED for the following action:

1.  The veteran should be notified of the 
latest determinations regarding infertility 
and exposure to certain herbicides, 
including Agent Orange.  These 
determinations were made by the Secretary 
for Veterans Affairs based on NAS studies of 
exposure to certain herbicide agents, in 
accordance with law.  See 72 Federal 
Register 32395, June 12, 2007.  

2.  The veteran should be scheduled for a VA 
genitourinary examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies necessary 
to respond to the following questions should 
be done.  The examiner should provide a 
complete explanation in response to the 
following:  
a.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran has oligospermia?  
b.  Is it at least as likely as not that the 
oligospermia had its onset in service?  
c.  Is it at least as likely as not that the 
oligospermia is due to some disease or 
injury incurred or aggravated in service, 
rather than to a congenital or developmental 
condition?  

3.  Thereafter, readjudicate the claim for 
service connection for oligospermia.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a statement of the case which 
addresses all evidence associated with the 
claims file.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


